Citation Nr: 0122048	
Decision Date: 09/04/01    Archive Date: 09/11/01

DOCKET NO.  00-02 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to basic eligibility for a permanent and total 
rating for pension purposes.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

REMAND

The veteran had active duty from July 1960 to July 1964.  
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson 
Mississippi, which denied the veteran's claim of entitlement 
to nonservice-connected pension benefits on the basis that he 
did not have the requisite wartime service.  In December 
1999, the veteran's claim was transferred to the VA RO in 
Waco, Texas.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100.  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

The veteran has applied for a non-service-connected pension 
based on permanent and total disability, pursuant to 38 
U.S.C.A. § 1521 (West 1991).  Eligibility depends upon 
meeting two tests: service during a period of war, and 
permanent and total disability.  As to the first test, the 
veteran asserts that he had service aboard the USS GEORGE 
CLYMER (APA-27) during the Vietnam Era.  

The Vietnam Era is defined as the period on February 28, 
1961, and ending on May 7, 1975, inclusive, in the case of a 
veteran who served in the Republic of Vietnam during that 
period.  See 38 C.F.R. § 3.2(f) (2000).  The period beginning 
on August 5, 1964, and ending on May 7, 1975, inclusive, in 
all other cases.  Id.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2000). 

In its October 1998 letter to the veteran, and in the 
December 1999 statement of the case, the RO said service 
records showed he served on active duty from July 24, 1960 to 
July 28, 1964, that was not considered qualifying service 
during a wartime period because the Vietnam Era did not start 
until August 5, 1964.  The RO said the veteran's service 
personnel record did not show any service in Vietnam while on 
active duty.

However, according to the information of record, including 
the veteran's oral testimony and written statements, he was 
assigned to the USS GEORGE CLYMER (APA-27) as an assault boat 
coxswain.  The veteran indicated that he made two cruises on 
the ship, the second of which ended in Saigon in the spring 
of 1963, when he helped transport Marine reconnaissance 
troops from the ship to shore.  He testified that he ferried 
troops to shore in Thailand and traveled on the Saigon River 
during OPERATION JUNGLE DRUM.

In support of his contentions, in July 2001, the veteran 
submitted written statements from C.M.W., who reported that 
he served with the veteran for approximately three years 
aboard the USS GEORGE CLYMER and was discharged in June 1963.  
The veteran's comrade said that he served on the ship when it 
made a cruise to Vietnam and that the veteran made another 
trip there.

According to the Dictionary of American Naval Fighting Ships, 
Volume III, 1968, pages 72-74, after the Korean Conflict, the 
USS GEORGE CLYMER was deployed to the Far East on "numerous 
occasions as an important unit" of the 7th Fleet.  Id. at p. 
74.  It was noted that "[w]hether in the Strait of Formosa, 
the Gulf of Tonkin, or along the coast of Vietnam" the ship 
was available for prompt and powerful intervention as needed.  
Id. 

This claim turns, in significant measure, on whether the 
veteran was actually in the waters offshore or in other 
locations that involved duty or visitation in the Republic of 
Vietnam.  However, while the RO obtained "Administrative 
Remarks" and an "Enlisted Performance Record" pertinent to 
the veteran's Naval service, it does not appear that any 
effort was undertaken through the appropriate service 
department to determine the location(s) of the USS GEORGE 
CLYMER (APA-27) during the spring of 1963 or to obtain the 
veteran's service travel embarkation slips.  If it is 
verified, as suggested above, that the ship was in the waters 
offshore from the Republic of Vietnam, such that the veteran 
is considered to have wartime service during the Vietnam Era, 
then the RO must undertake all necessary development to 
consider the veteran's claim for a nonservice-connected 
pension.

The veteran may show permanent and total disability in one of 
two ways: (1) he is unemployable as a result of a lifetime 
disability (unemployability standard), or (2) the lifetime 
disability is one that would render it impossible for the 
average person with the same disability to follow a 
substantially gainful occupation (average person standard).  
38 U.S.C.A. § 1502(a) (West 1991).  Further, in making these 
determinations, the RO must also apply the percentage 
standards of 38 C.F.R. § 4.17 (2000), i.e., the "objective" 
standard, and consider entitlement to extra-schedular 
evaluations under 38 C.F.R. § 3.321(b)(2) (2000), i.e., the 
"subjective" standard.  See Brown v. Derwinski, 2 Vet. App. 
444 (1992).

The Court has further held that "[b]efore a total and 
permanent disability rating can be awarded, an evaluation 
must be performed under the Schedule for Rating Disabilities 
to determine the percentage of impairment caused by each 
disability." Roberts v. Derwinski, 2 Vet. App. 387, 390 
(1992).  In the present case, if it is shown that the veteran 
had the requisite Vietnam service as claimed, further 
development is indicated.
In this regard, a review of the claims file discloses that on 
the veteran's most recent VA orthopedic/general medical, 
psychiatric and neurologic examinations in May and June 1998, 
his clinical history was remarkable for a history of 
hypertension, renal stones and possible arthritis and 
hepatitis.  The veteran was in fact hospitalized by VA, in 
February 1998, for treatment of alcohol abuse and dependence 
and his past medical history was remarkable for a gunshot 
wound to the chest in 1980, diabetes mellitus and a history 
of peptic ulcer disease.  In May 1998, VA hospitalized him 
for surgical treatment of a lateral herniated nucleus 
pulposus, right L4-5.  If, and only if, wartime service 
during the Vietnam Era is verified, the veteran must be 
afforded the appropriate examinations in order for the RO to 
rate all of his physical and mental disabilities and to 
determine whether a permanent and total disability evaluation 
for pension purposes is warranted.  

Although he has been examined previously for VA purposes, the 
importance of the requested examinations to determine the 
current severity of his disabilities should be emphasized to 
the veteran.  The veteran is, hereby, advised, in this 
regard, that failure to report, without good cause, for an 
examination scheduled in connection with his pension claim 
could result in denial of that claim.  38 C.F.R. § 3.655 
(2000).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should attempt to verify, 
through official channels, the location 
of the USS GEORGE CLYMER (APA-27) in the 
spring of 1963, including obtaining 
copies of the ship's logs.  Further, the 
RO should contact all appropriate service 
departments and attempt to obtain service 
travel embarkation slips for the veteran 
for the spring of 1963.  All record 
requests and responses received should be 
associated with the claims folder.

2.  If, and only if, wartime service 
during the Vietnam Era is verified, the 
RO should obtain the names and addresses 
of all additional medical care providers 
from whom the veteran has received 
treatment since May 1998.  After securing 
the necessary release(s), the RO should 
request the records that are not already 
contained in the claims folder.

3.  If, and only if, it is determined 
that the veteran meets the basic 
eligibility requirements for nonservice- 
connected disability pension benefits, 
the RO must schedule him for VA general 
medical and psychiatric examinations for 
the purpose of determining the extent of 
all physical and mental disabilities that 
may be present.  The examiners should 
review the claims folder and provide 
findings regarding the degree of 
impairment caused by each disability.  
All appropriate studies and any 
additional special examinations deemed 
necessary should be conducted.  Findings 
should be set forth in sufficient detail 
to apply all applicable rating criteria.

4.  Then, the RO should ensure that 
medical findings are sufficiently complete 
to evaluate each of the veteran's 
disabilities under the pertinent rating 
criteria. Additional development should be 
undertaken as necessary.  Each of the 
veteran's disabilities should be evaluated 
in accordance with the schedular criteria 
and ratings should be assigned.  In 
evaluating any degree of disability of any 
reported musculoskeletal disorder, the RO 
must consider whether there is functional 
loss due to pain, under 38 C.F.R. §§ 4.10, 
4.40 and 4.45 (2000).  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

5.  Then, RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied.

6.  Thereafter, the RO should consider 
whether the veteran meets the objective 
criteria for the assignment of a permanent 
and total rating for pension purposes as 
set forth in 38 U.S.C.A. § 1502(a)(1) 
(West 1991) and 38 C.F.R. § 4.15 (2000).  
If the veteran does not meet the 
percentage standard for pension, 
consideration should then be given to the 
question of whether he is unemployable as 
a result of lifetime disability.  This 
requires applicable of 38 C.F.R. § 
3.321(b)(2) and 38 C.F.R. § 4.17.  In 
short, when the percentage requirements of 
38 C.F.R. § 4.16 (2000) have not been met 
but the disabilities are of a permanent 
nature, a rating of permanent and total 
disability may still be assigned if the 
veteran is found to be unable to secure 
and follow substantially gainful 
employment.  38 C.F.R. § 4.17; also see 
Talley v. Derwinski, 2 Vet. App. 282 
(1992); Brown v. Derwinski, 2 Vet. App. 
444 (1992); Roberts, supra.  Consideration 
should include whether the veteran is 
unemployable by reason of disability, age, 
occupational background, or any other 
related factors.  38 C.F.R. § 3.321(b)(2).  

7.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The SSOC 
should include a recitation of the 
percentage rating for each diagnosed 
disability, that cites the appropriate 
diagnostic codes and provides a discussion 
of their applicability to the veteran's 
disabilities and that discusses the 
application of the two standards (average 
person and unemployability under 38 
U.S.C.A. § 1502(a); 38 C.F.R. §§ 4.15, and 
4.17) by which a permanent and total 
disability rating for pension purposes may 
be assigned.  A reasonable opportunity to 
respond should be provided.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is further informed.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this Remand is to obtain additional evidence.  No 
inference should be drawn from the Remand regarding the final 
disposition of this claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




